212 P.3d 557 (2009)
STATE of Washington, Respondent,
v.
Christopher Charles LOY, Petitioner, and
Scott Lewis Conroy, and each of them, Defendant.
No. 81616-6.
Supreme Court of Washington.
July 7, 2009.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Alexander and Justices C. Johnson Sanders, Owens and J. Johnson, at its July 7, 2009, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted and the case is remanded to the Court of Appeals Division One for reconsideration in light of State of Washington v. Frank C. Mendoza, 165 Wash.2d 913, 205 P.3d 113 (2009).
For the Court
/s/Gerry L. Alexander
CHIEF JUSTICE